                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


THE EVANGELICAL LUTHERAN GOOD
SAMARITAN SOCIETY, A NORTH
DAKOTA CORPORATION D/B/A
GOOD SAMARITAN SOCIETY-
FOUR CORNERS VILLAGE,

               Plaintiff,
v.                                                                   Civ. No. 17-1090 KG/JHR

DORA L. KING, AS PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF EARNEST WAYNE
PAYNE, DECEASED,

               Defendant.

                                    ORDER OF REFERENCE

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va. Beach Fed.

Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this matter is referred to Magistrate

Judge Jerry H. Ritter to conduct hearings, if warranted, including evidentiary hearings, and to

perform any legal analysis required to recommended to the Court an ultimate disposition of the

now unopposed Motion to Compel Arbitration and for Appointment of Arbitrator (Doc. 2). The

Magistrate Judge will submit an analysis, including findings of fact, if necessary, and

recommended disposition, to the District Judge assigned to the case, with copies provided to the

parties. The parties will be given the opportunity to object to the proposed findings, analysis, and

disposition as described in 28 U.S.C. § 636(b)(1). Objections must be filed within fourteen (14)

days after being served with a cop of the proposed disposition.



                                              _______________________________________
UNITED STATES DISTRICT JUDGE
